Dismissed and Memorandum Opinion filed August 14, 2003








Dismissed and Memorandum Opinion filed August 14,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00838-CR
NO. 14-03-00839-CR
NO.
14-03-00840-CR
____________
 
JOSE RAMON FLORES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 174th District Court
Harris County, Texas
Trial
Court Cause Nos. 894,089, 894,090, & 894,091
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to three charges of aggravated
sexual assault of a child.  On June 13,
2003, the trial court sentenced appellant to confinement for twenty-five years
in the Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  We dismiss the appeals.  




In each case, the trial court entered a certification of the
defendant=s right to appeal in which the court
certified that appellant waived his right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 14, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).